04/08/2020
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                  Assigned on Briefs March 24, 2020 at Knoxville

             STATE OF TENNESSEE v. ANTHONY WALLACE

               Appeal from the Criminal Court for Shelby County
  Nos. 03-01711, 03-01712, 03-01713, 03-01714, 03-01715, 03-01716, 03-01717, 03-
                  01718, 03-01719 James M. Lammey, Judge
                     ___________________________________

                          No. W2019-01175-CCA-R3-CD
                      ___________________________________


Anthony Wallace (“Defendant”), pro se, appeals the summary dismissal of his Tennessee
Rule of Criminal Procedure 36 motion to correct what he claims were errors in his
judgments of conviction. Defendant filed an untimely notice of appeal. Because we can
find no errors in the judgments of conviction, the interest of justice does not warrant
waiver of timely filing. The appeal is dismissed.


              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JOHN
EVERETT WILLIAMS, P.J., and THOMAS T. WOODALL, J., joined.

Anthony Wallace, Pro Se, Wartburg, Tennessee.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Assistant Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                      OPINION

       On May 18th, 2004, Defendant pled guilty pursuant to a plea agreement to twelve
separate offenses. The following chart summarizes the judgments:
Case No.      Ct.   Offense            Sentence           Alignment         Jail Credit
03-01711      1     Aggravated         8 years (Range     Consecutive to    657 days
                    Robbery            I, 30%)            03-01718;         (8-1-02 to
                                                          concurrent        5-18-04)
                                                          with [all other
                                                          counts/cases]
03-01711      2     Aggravated         6 years (Range     (As above)        657 days
                    Assault            I, 30%)
03-01711      3     Aggravated         8 years (Range     (As above)        657 days
                    Robbery            I, 30%)
03-01711      4     Aggravated         6 years (Range     (As above)        657 days
                    Assault            I, 30%)
03-01712      1     Aggravated         8 years (Range     (As above)        427 days
                    Robbery            I, 30%)                              (3-19-03 to
                                                                            5-18-04)
03-01713      1     Aggravated         8 years (Range     (As above)        427 days
                    Robbery            I, 30%)
03-01714      1     Aggravated         8 years (Range     (As above)        427 days
                    Robbery            I, 30%)
03-01715      1     Aggravated         8 years (Range     (As above)        427 days
                    Robbery            I, 30%)
03-01716      1     Aggravated         8 years (Range     (As above)        427 days
                    Robbery            I, 30%)
03-01717      1     Aggravated         8 years (Range     (As above)        427 days
                    Robbery            I, 30%)
03-01718      1     Especially         17 years           Consecutive     427 days
                    Aggravated         (Range I,          to: [all other
                    Robbery            Violent 100%)      cases]
03-01719      1     Theft over         4 years (Range     Consecutive to 427 days
                    $1,000             I, 30%)            03-01718;
                                                          concurrent
                                                          with [all other
                                                          counts/cases]

      On February 21, 2019, Defendant filed a pro se “Motion to Correct or Amend the
Order or Judgments Revoking Probation” pursuant to Rule 36 of the Tennessee Rules of
Criminal Procedure. Defendant sought to have the trial court “correct or amend its May
18, 2004 judgments to properly reflect the appropriate 657 days of pretrial jail credit as


                                          -2-
well as the concurrency of all of the appropriate sentences as ordered by the court, yet
omitted from said judgments herein this case.”1

       On May 21, 2019, the trial court dismissed the motion, without a hearing, finding
there was no error in the judgments concerning the alignment of the sentences, and that
Defendant’s effective sentence was correctly shown on the judgments to be twenty-five
years—seventeen years to be served at one hundred percent in Case Number 03-01718
and concurrent eight-year sentences to be served at thirty percent for the other eleven
convictions to be served consecutively to the seventeen-year sentence.

        On July 1, 2019, Defendant filed an untimely notice of appeal. In his appellate
brief, Defendant asks this court to waive timely filing of his notice of appeal and
“consider the merits of his appeal.” This court has authority to waive the timely filing of
a notice of appeal “in the interest of justice.” Tenn. R. App. P. 4(a). We have reviewed
the motion and the judgment in Case Number 03-01719, which Defendant claims “failed
to list or otherwise mention the concurrency of all of the other sentences.” The judgment
specifically provides that the four-year sentence in Case Number 03-01719 is concurrent
with the sentences on all cases, except the seventeen-year sentence in Case Number 03-
01718. The judgment forms indicate that all the crimes were committed on the same day,
July 30, 2002. Except Case Number 03-01711, all judgments provide credit from March
19, 2003, to May 18, 2004. The four judgments for Case Number 03-01711 provide
credit from August 1, 2002, to May 18, 2004. Defendant is entitled to a total of 657 days
pretrial jail credit on his effective twenty-one year sentence.

        There is no merit to the claims raised in Defendant’s appeal, and the interest of
justice does not warrant waiver of the timely filing of the notice of appeal. The appeal is
dismissed.


                                                      _________________________________
                                                      ROBERT L. HOLLOWAY, JR., JUDGE




       1
         We note that Defendant’s sentence was to be served in the Department of Correction, and there
was no judgment or order revoking probation.
                                                -3-